DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
The applicant claims the following limitation in each of the independent claims:
 determine, based on the universal identifier associated with the second user, whether a second resource account associated with the universal identifier is associated with the first resource network;

The applicant discloses the following regarding the claimed subject matter:
[0042] At block 204, the system may determine, based on a universal identifier associated with a second user, whether a second resource account associated with the universal identifier is associated with a first resource network. For example, when the user associated with the first networked device 104 sends the request for the resource transfer to the system, the request may include the universal identifier associated with the second user. The second user may be the intended recipient of the resource transfer. The universal identifier may be an identifier that identifies a person and/or entity across one or more electronic networks. The universal identifier may be a government provided identifier such as a driver's license, a social security number, an Aadhaar number, a passport number, and so forth. Thus, the universal identifier can be utilized to identify the second user outside of the confines of a resource transfer.Page 16 of 36 AttyDktNo: 9539US1.014033.3743By utilizing the universal identifier, the resource transfer can be easily initiated by the first user. For example, when a person and/or entity desires to initiate a resource transfer from one resource account to another (e.g., a transfer from one banking account to another banking account associated with a different person), the person and/or entity needs to know specific details about the account out of the person's control in order to initiate the transfer. However, this can be difficult as most people do not know an account number off the top of their head, and if they have more than one bank account, they may need to know multiple account numbers to ensure the resource transfer is handled appropriately. Thus, by utilizing the universal identifier, the first user can initiate a resource transfer without needing to know the account information of the second user. Further, the second user may have their respective universal identifier memorized or they may be able to quickly access the universal identifier.


Section 2163(I)(A) of the MPEP states the following:
There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. 

In this case, it is not clear how the applicant’s invention can determine whether a second resource account is associated with a first resource network.  As described in paragraph 42 and shown in Figure 4, the entire point of the applicant’s invention is to find potential resource accounts relating to a universal identifier of a user.  The applicant has not described where information about a second resource account to use for the claimed determination would come from.  Instead, the applicant appears to disclose that the applicant’s invention should check whether each resource network has a resource account associated with the universal identifier.  The applicant did not disclose any strategy for determining whether a particular account exists at multiple resource networks as claimed.  Instead, the applicant disclosed that the invention finds potential accounts relating to a particular universal identifier at different resource networks.

Written Description Issue #2
Claims 2, 9, and 17 feature the following limitation:
 determine, based on the contextual data, a probable additional resource network of the one or more additional resource networks that is more likely to be associated with the second resource account;

Claims 3, 10, and 17 feature the following limitation:
wherein determine, based on the contextual data, the probable additional resource network of the one or additional resource network further comprises utilizing machine learning to determine, based on the contextual data, the probable additional resource network.

The applicant provides literal support for such a limitation in paragraph 6 and 7 of the specification.  However, the specification does not explain how the contextual data is used to determine a probably additional network resource.  According to section 2163.03(V) of the MPEP:
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved 

In this case the applicant did not provide any description of how the function is performed or the result is achieved.  The statement that the system can be configured to use machine learning to determine the probable additional resource is not sufficient because machine learning requires specific algorithms to use data to train the learning algorithm.  The applicant has not disclosed any such algorithms.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is unclear how the first transmission is related to the idea that “a first user associated with the first networked device has requested a resource transfer”.  If the applicant is trying to claim that the transmission is the request for the resource transfer, then the applicant should do so explicitly.  The current claims do not establish the relationship between the first transmission and the request for a resource transfer.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It is not clear when the applicant’s invention finds a “second resource account associated with the universal identifier” in order to determine whether the second resource account is associated with the first resource network in the second limitation of each independent claim.
Claims 1, 8, and 15 recite the limitation "the second resource account" in the “if the second resource account is not associated with the first network” limitation.  There is insufficient antecedent basis for this limitation in the claim.  The “second resource account” will not exist in the scenario where the “universal identifier” does not have a “second resource account” associated with it.  The applicant’s reference to a nonexistent account is clearly nonsensical.
Claims 1, 8, and 15 recite the limitation "the second resource account" in “the receiving from at least one of the one or more additional resource networks” limitation.  There is insufficient antecedent basis for this limitation in the claim.  The identifier of the second resource account received from at least one or more additional resources is not the same identifier of the second account referred to with respect to the first resource network previously in the claim.  The applicant should not use the article “the” to refer to it when it is actually different instance of the identifier and the second resource account.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how a single identifier of a second resource account can be received from “at least one of the one or more additional resources”.  The applicant has actually disclosed that separate accounts and identifiers would be received in the scenario where there is more than one additional resource that has an account for the user.  The scope of the applicant’s current claim does not make sense for such a scenario.
Claims 1, 8, and 15 recite the limitation "the identifier associated with the second resource account" in “transmitting to a resource processing system a request for the resource transfer”.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously defines two different “second resource account(s)”, each with their own identifier; one associated with the first resource network and the other associated with the one or more additional resource networks.
Claims 4, 11, and 18 recite the limitation "the universal identifier associated with the first user" in the first limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2013/0198061 by Dheer et al.
As to claim 1, Dheer teaches a system for processing technology resource identifiers and establishing dynamic context-based cross-network communications for resource transfer activities (Figure 1), the system comprising: at least one memory device (device 201); at least one communication device connected to a communications network (devices 218 and 216 connected to internet 220); at least one processing device operatively coupled to the at least one memory device (paragraph 85); and a module stored in the at least one memory device comprising executable instructions that when executed by the at least one processing device (paragraph 85-87), cause the at least one processing device to: receive from a first resource application of a first networked device a first transmission that a first user associated with the first networked device has requested a resource transfer (step 302 in Figure 3), wherein the first transmission indicates a quantity of a resource to transfer from a first resource account associated with a first resource network (amount of money indicated in Figure 4), and wherein the first transmission indicates a universal identifier associated with a second user (email address is the universal identifier); determine, based on the universal identifier associated with the second user, whether a second resource account associated with the universal identifier is associated with the first resource network (step 304 in Figure 3); if the second resource account is associated with the first resource network, determine an identifier of the second resource account associated with the first resource network (step 306, the bank account is determined to send the money to); if the second resource account is not associated with the first resource network: transmit to one or more additional resource networks a second transmission that indicates the universal identifier associated with the second user, and receive from at least one of the one or more additional resource networks the identifier of the second resource account associated with the second user (steps 308 and 310); transmit to a resource processing system a request for the resource transfer, wherein the request comprises an identifier associated with the first resource account, the Page 25 of 36 AttyDktNo: 9539US1.014033.3743identifier associated with the second resource account, and the quantity of the resource to transfer from the first resource account to the second resource account (step 310); receive from the resource processing system a third transmission that indicates that the resource transfer from the first resource account to the second resource account has been processed (paragraph 59); and transmit to the first resource application of the first network device a fourth transmission that indicates the resource transfer has been processed (Figure 5).
As to claims 8 and 15, they are rejected for the same reasoning as claim 1.
As to claims 2, 9, and 16, see step 308.
As to claims 4, 11, and 18, see paragraph 4 for selection of accounts and Figure 3 for how accounts could be determined for any user.
As to claims 6, and 13, see paragraph 58.
	As to claims 7, 14, and 20, see paragraphs 59 and 61, the various other networks are pinged.  This represents the claimed single protocol “for each of the one or more additional resource networks”.  If the applicant was trying to state that a different protocol is used for each resource network then the applicant should have been more precise with their language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0198061 by Dheer et al. in view of U.S. Patent Application Publication Number 2013/0018785 by Dolphin et al.
As to claims 5, 12, and 19, Dheer teaches the subject matter of claims 1, 8, and 15; however Dheer does not explicitly teach allowing the first user to select a preferred account to receive resources in.
Dolphin teaches instructions to determine, based on the universal identifier associated with the second user, two or more resource accounts associated with the second user, transmit to the first networked device a request for the first user to indicate a preferred resource account of the two or more resource accounts associated with the second user to utilize for the resource transfer, receive from the first network device a fifth transmission that indicates the preferred resource account, and determine an identifier associated with the preferred resource account, wherein the identifier associated with the preferred resource account is transmitted to the resource processing system (See Figures 9A and 9B and corresponding description).
It would have been obvious to one of ordinary skill in the online financial art at the time of the filing to combine the teachings of Dheer regarding managing fund transfers with the teachings of Dolphin regarding allowing a sending user to determine what account funds are going to because this is allows the sender more flexibility in how they send funds and would not require any substantial changes to Dheer in order to be viable.

Claims Not Rejected with Prior Art
Claims 3, 10, and 17 were not found to be anticipated or made obvious by the art because the art did not suggest using such contextual data to suggest probable additional resource networks using machine learning however, the applicant did not disclose how this is done so the claims are not indicated as allowable because they did not meet the written description requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442